Name: Commission Regulation (EEC) No 980/80 of 22 April 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 80 Official Journal of the European Communities No L 106/9 COMMISSION REGULATION (EEC) No 980/80 of 22 April 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( J ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 25 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 171 , 4. 8 . 1970, p . 10 . (2 ) OJ No L 32, 3 . 2. 1978, p . 7 . (&gt;) OJ No L 165, 28 . 6. 1975, p . 45 . ( «) OJ No L 32, 3 . 2. 1978, p . 10 . No L 106/ 10 Official Journal of the European Communities 24. 4 . 80 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £ Irish Lit Fl £ sterling 1 . Lemons : Il|| \ 1.1  Spain 1 619 313-28 100-44 233-39 26-82 47 103 110-36 24-35 1.2 (deleted) IIIl Il\ 1.3  Countries in southern Africa 1 683 325-58 104-38 242-56 27-87 48 954 114-70 25-31 1.4  Other African countries and countries on the IIIIIlIlI II Mediterranean 1 171 226-58 72-64 168-80 19-39 34 068 79-82 17-61 1.5  USA 1 792 346-71 111-16 258-30 29-68 52 130 122-14 26-95 1.6  Other countries         2. Sweet oranges : \I \ 2.1  Countries on the Mediterranean : I I \l 2.1.1  Navels (with the exception of Navel I I \\ sanguines), Navelines, Navelates, Salus ||ll\\\ tianas, Vernas, Valencia lates, Maltese \ \\\ blondes, Shamoutis, Ovalis, Trovita, II I\I\l Hamlins 1 280 247-66 79-40 184-50 21-20 37 237 87-25 19-25 2.1.2  Sanguines and semi-sanguines, including l lII\lII Navel sanguines and Maltese sanguines . . 1 591 307-76 98-67 229-28 26-34 46 274 108-42 23-92 2.1.3  Other     2.2  Countries in southern Africa         2.3  USA 1 282 248-05 79-53 184-80 21-23 37 296 87-39 19-28 2.4  Brazil         2.5  Other countries 1 242 240-27 77-03 179-00 20-57 36 126 84-64 18-68 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel, Turkey .... 1 053 203-78 65-33 151-81 17-44 30 639 71-79 15-84 3.3  Countries in southern Africa         3.4  USA 1 539 297-86 95-50 221-91 25-50 44 786 104-93 23-15 3.5  Other American countries 708 137-10 43-95 102-14 11-73 20 613 48-30 10-65 3.6  Other countries 900 174-25 55-86 129-82 14-91 26 199 61-38 13-54 4. Clementines 2 599 502-84 161-22 374-62 43-05 75 605 177-15 39-09 5. Mandarines including wilkings -l -l 6. Monreales and satsumas 2 084 403-14 129-25 300-34 34-51 60 615 142-02 31-34 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci fied or included 1 731 334-84 107-35 249-46 28-66 50 346 117-96 26-03 Table II : Apples and pears 8 . Apples : 8.1  Countries of the southern hemisphere .... 1 928 373-06 119-61 277-93 31-93 56 092 131-43 29-00 8.2  European third countries 1 701 329-15 105-53 245-22 28-18 49 490 115-96 25-59 8.3  Countries of the northern hemisphere other than European countries 2 197 425-07 136-28 316-68 36-39 63 913 149-75 33-05 9. Pears : I IIII\I 9.1  Countries of the southern hemisphere .... 2 429 469-86 150-64 350-05 40-22 70 647 165-53 36-53 9.2 9.3  European third countries  Countries of the northern hemisphere other than European countries